DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 28 February 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not recited herein are hereby withdrawn.  This action is made final.
Claim Status
3.  Claims 1-15, 18-26, and 28-33 are pending and have been examined herein. 
New Claim Objections
4. Claim 32 is objected to because of the following informalities: 
Claim 32 recites “wherein the extraction DNA…comprises” whereas the claim should recite “wherein the extracting DNA…comprises.”  Appropriate correction is required.
Maintained / Modified Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 18-26, and 28-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural 
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107, which incorporates the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”).
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. Claims 3, 8, 9 and 20 recite the correlation between the presence or quantity of tumor specific somatic mutations in cell-free DNA in a fluid sample of a patient, or the amount of ctDNA, and tumor burden / fraction and/or presence or absence of recurrence of a tumor in the patient. As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims require “selecting” tumor-specific mutations and “determining” nucleic acid sequences that can hybridize to cell-free DNA containing the tumor-specific mutation. As broadly recited, these steps may be accomplished by reading information in a database or report and making mental conclusions or decisions. Claim 7 requires “identifying” tumor-specific mutations in DNA fragments. This step may also be accomplished by reading information regarding the sequence of the DNA fragments and concluding that the DNA fragments contain tumor-specific mutations. Claims 8 and 9 recite determining steps that do not require performing any laboratory processes, and may be accomplished by reading and comparing amounts of cfDNA that are listed in a database or report.  Claims 1 and 6-15 recite analyzing DNA fragments in a fraction. The claims do not set forth how the analyzing step is accomplished and there is no limiting definition in the specification for what is encompassed by the analyzing step. As broadly recited, one may mentally analyze and mentally draw a conclusion regarding the DNA fragments based on any information provided in a database or report regarding the DNA fragments. Accordingly, these steps are considered to be an abstract idea.

Claims 26, 28-30 and 32-33 also recite a step of “analyzing” a fraction of DNA. The claims do not set forth how the analyzing step is accomplished and there is no limiting definition in the specification for what is encompassed by the analyzing step. As broadly recited, one may mentally analyze and mentally draw a conclusion regarding the DNA fragments based on any information provided in a database or report regarding the DNA fragments. Thus, the analyzing step is an abstract idea.
Claim 28 recites that the tumor-specific somatic mutations are determined by comparing genomic DNA sequences from a tissue of a solid tumor of the patient to genomic DNA sequences of a non-tumor sample of the patient. The claims do not set forth how the comparing step is accomplished and the specification does not provide a limiting definition for how the comparing is to be accomplished. The broadest reasonable interpretation of the comparing step is that this step may also be 
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The additionally recited steps of extracting DNA from a sample, contacting cfDNA with oligonucleotides and enriching for DNA fragments bound to the oligonucleotides are part of the data gathering processes. These steps do not practically apply the judicial exception(s).
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The clams recite steps of extracting cfDNA from a blood plasma or serum sample, contacting cfDNA with oligonucleotides to thereby selectively enrich the cfDNA fragments bound to the oligonucleotides, as well as analyzing nucleic acids by sequencing.  However, methods of extracting cfDNA and hybridizing oligonucleotides to cfDNA to selectively enrich for cfDNA bound to the oligonucleotides, as well as sequencing cfDNA, were well-known, routine and conventional in the prior art, as were 
See also Diehn et al and Newman et al, discussed in detail below.
Additionally, MPEP 2106.05(d) II states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when the claims are considered as a whole, the claims are not considered to recite something significantly more than a judicial exception and thereby are not directed to patent eligible subject matter.Response to Remarks:
The response argues that by “providing a method for enriching tumor cfDNA, the pending subject matter solves the problem of low levels of cfDNA in a sample.”
However, as set forth in the above rejection, the claims recite the judicial exceptions of a law of nature and abstract ideas and do not recite additional steps or 
Applicant appears to argue that the claims “as a whole” are not directed to a judicial exception. However, this is not the proper analysis. The claims have been analyzed for patent-eligibility consistent with the guidance provided in MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107.  Claims 3, 8, 9 and 20 do recite the correlation between the presence or quantity of tumor specific somatic mutations in cell-free DNA in a fluid sample of a patient, or the amount of ctDNA, and tumor burden / fraction and/or presence or absence of recurrence of a tumor in the patient. Claims 1-15, 18-26, and 28-33 do recite the above identified abstract ideas. 
The response asserts “the Office has respectfully failed to adequately articulate how -- or in what way -- the features of the independent claims that result in enriching tumor cfDNA, so that it can be analyzed, “are part of the data gathering processes.” Office Action at 6. Instead, the Office’s limited comments under Step 2A, Prong 2 simply listed certain of the features of independent claim 1, 1.e., the “extracting DNA from a sample, contacting cfDNA with oligonucleotides and enriching for DNA fragments bound to the oligonucleotides.” /d. The Office then concluded that these features “are part of the data gathering processes,” without any explanation or articulation whatsoever as to how or why these features of the claim are aimed at an “data gathering” alone.”
These arguments are not persuasive. The recited patent-eligible steps are performed only to identify the tumor-specific somatic mutations in the cfDNA so that the  additional steps or elements that integrate the recited judicial exceptions into a practical application of the exceptions. The statement did not indicate that the method as a whole was a method of data gathering. 
Regarding the argument that analyzing is not data-gathering, to the extent that the claims do not define the analyzing step, this step is not a non-patent-ineligible step because it is an abstract idea. Regarding the claims that recite that the analyzing comprises sequencing, the sequencing step is performed to detect the cfDNAs which are then used for diagnostic purposes as set forth above. Thus, the sequencing does gather data to observe the natural correlation between the tumor-specific somatic mutations in the cfDNA and tumor burden. 
Applicant asserts that by identifying the “analyzing” step in claim 1 as a judicial exception, the rejection fails to consider claim 1 as a whole.
However, Applicant’s attention is directed to MPEP 2106 which states:
“A. Step 2A Is a Two Prong Inquiry
Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception. Together, these prongs represent the first part of the Alice/Mayo test, which determines whether a claim is directed to a judicial exception.”

Herein, it is maintained that claim 1 does recite a judicial exception of an abstract step in that claim 1 broadly recites “analyzing” DNA fragments, as well as the abstract steps of “selecting” tumor-specific somatic mutations by comparing genomic DNA from the tumor with non-tumor tissue DNA from the patient and “determining” for a subset of tumor-specific somatic mutations nucleic acid sequences that can be used to hybridize to cfDNA. In particular, regarding the arguments pertaining to “analyzing,” it is again pointed out that claim 1 does not define what is encompassed by “analyzing.” As broadly recited, one may mentally analyze and mentally draw a conclusion regarding any property of the DNA fragments based on any information provided in a database or report regarding the DNA fragments.  For example, when read in light of the specification (as evidenced by claim 19 as presented in the amendment of 7/22/21), the analyzing step encompasses comparing determined cfDNA sequences with reference DNA sequences to identify the mutations, which step may be accomplished through mental thinking processes and constitutes an abstract idea. Similarly,  the specification states “The captured sequences are analyzed and enumerated, and the tumor fraction is determined as the proportion of sequences comprising a somatic mutation of the total number of mutated and corresponding unmutated allelic sequences.” Thus, the specification teaches that analyzing includes drawing conclusions from the sequenced DNA regarding the tumor fraction in the patient based on the determined mutations in the cfDNA.

“Applicant also respectfully directs the Office to the claims of Ilumina. There, the
independent claims included the feature of “(c) analyzing DNA fragments in the fraction of DNA produced in (b)” or “(c) analyzing a genetic locus in the fraction of DNA produced in (b).” See Illumina, 952 F 3d. at 1369-70. But even though the patents at issue in Ilumina included specific, dependent claims to “detection of a fetal chromosome aberration” where the aberration is “aneuploidy” or “Down’s syndrome,” the court did not deem the “analyzing” feature of the independent claims patent ineligible. See generally id. (finding the claims patent eligible); see also U.S. Pat. Nos. 9,580,751 and 9,738,931 (including claims directed to aneuploidy or markers for Down’s syndrome). The court did not, for example, import such features into the independent claims to then find the independent claims patent ineligible. Instead, the court focused on the process of enriching fetal DNA and not how the result of the claim, i.e., enriched DNA, was analyzed. See generally id. As the court explained, the case was “not a diagnostic case” and it was “not a method of treatment case,” but instead “a method of preparation case.” /d. at 1371. This is the case here with the pending claims, i.e., the subject matter of the pending claims is “not a diagnostic case” or “method of treatment case” but a method of preparation of tumor cfDNA that can then subsequently be analyzed -- akin the permissible analysis step of enriched DNA in Illumina.” 

These arguments have been fully considered but are not persuasive. First, the Court in Illumina v. Ariosa did not state that all claims that recite a preamble of preparing amplified DNA, and which include steps of preparing amplified DNA are necessarily patent eligible. Nor did the Court state that the term “analyzing” used in any context can never be considered to be a step that may include performing mental processes. 
Secondly, the fact pattern herein is distinct from that in Illumina v. Ariosa. In Illumina v. Ariosa, the claims were directed to a novel method for preparing DNA, which method included selectively removing DNA fragments greater than 500 base pairs or 300 base pairs from a cell-free DNA sample of blood plasma or blood serum of a pregnant subject. The Court stated that “The claimed methods utilize the natural phenomenon that the inventors discovered by employing physical process steps and Illumina v. Ariosa in that the present claims do recite the above noted judicial exceptions.  Claim 3 makes clear that the methods analyze the cfDNA fragments to determine the recurrence of the patient’s cancer.  Claims 8 and 9 specify that the method is one in which the amount of cfDNA determines a tumor fraction or the tumor burden in the patient.  The claims in Illumina v. Ariosa do not recite such a diagnostic step or correlation. Note that the Fed Cir. in Illumina v. Ariosa stated “the claims are directed to more than just the correlation between a DNA fragment’s size and its tendency to be either fetal or maternal, a correlation which is not even mentioned in the claims” and “they could not claim a method directed to the natural phenomenon, e.g., a method for determining whether a fragment of cell-free DNA is fetal or maternal based on its length. And they did not attempt to patent such a method.” 
Regarding the argument that “the patents at issue in Ilumina included specific, dependent claims to “detection of a fetal chromosome aberration” where the aberration is “aneuploidy” or “Down’s syndrome,” while the dependent claims in in the Illumina patents do recite detecting a fetal chromosome aberration, including aneuploid and Down’s syndrome, this detecting step is not based on a naturally occurring correlation set forth in the claims, such as a correlation between the size of the DNA fragments isolated and the occurrence of a fetal chromosomal aberration. The basis of the present rejection is not that the claims include the word “detecting” per se.  Rather, the identified 
The response states
“as in CellzDirect, Applicant discovered that tumor cfDNA could be readily enriched from a biological sample by exploiting specific nucleic acid sequence differences between tumor cfDNA and non-tumor cfDNA. Having made this discovery, Applicant patented an improved process of enriching tumor cfDNA that includes contacting a sample cfDNA with oligonucleotides and selectively separating the tumor cfDNA fragments from the non-tumor, total cfDNA fragments in the sample. See independent claim 1. Applicant submits that such a process is patent eligible because, among other reasons, the subject matter of the independent claims is “not simply an observation or detection of” the differences between tumor cfDNA and non-tumor cfDNA, but rater “a new and useful method of” enriching tumor cfDNA, which can then be analyzed.”

These arguments have also been fully considered but are not persuasive. The fact pattern in CellzDirect is distinct from that herein. The claims therein recited the steps of subjecting hepatocytes that have been frozen and thawed to density gradient fractionation to separate viable hepatocytes from non-viable hepatocytes, recovering the separated viable hepatocytes, and cryopreserving the recovered viable hepatocytes. Unlike the claims in CellzDirect, the present claims recite the above identified judicial exceptions of a law of nature and abstract ideas. The present claims do not recite only active, transformative steps that are limited to the enrichment of tumor cfDNA.
Maintained Claim Rejections - 35 USC § 103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-7, 9-15, 18-26 and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diehn et al (WO 2014/151117, published 9-25-14; cited in the IDS).
Diehn teaches a method comprising: assaying genomic DNA from a solid tumor tissue of a patient and identifying a set of somatic mutations by comparing the genomic DNA from the solid tumor of the patient to a reference germline sample, which reference germline sample may be a non-tumor sample of the patient; determining nucleic acid probe sequences that are capable of detecting the identified somatic mutations; contacting cfDNA from a plasma sample of the patient with the determined nucleic acid probes (i.e., a selector set therein) and capturing the hybridized cfDNA to thereby enrich DNA fragments in the cfDNA that comprise the somatic mutation; and analyzing the captured / enriched DNA fragments by performing a sequencing assay to detect the tumor-specific somatic mutations (see, e.g., Figures 1A, 6 and 22; and para [0021], [0059],[0265], [0270-0271], [0437], [0483], [0508], [0666], [0670], [0686-0687], [0740], [0767], [0783] and [0811]). 

[0021] Selecting the cfNA may comprise (i) hybridizing the cell-free nucleic acid sample to a plurality of selector set probes comprising a specific binding member; (ii) binding hybridized nucleic acids to a complementary specific binding member; and (iii) washing away unbound DNA.

Diehn teaches that the selector set may be a personalized selector set (para [0261] and further states:
 “[0270] Further disclosed herein are methods of producing a personalized selector set. The method may comprise (a) obtaining a genotype of a tumor in a subject; (b) identifying genomic regions comprising one or more mutations based on the genotype of the tumor; and (c) producing a selector set comprising at least one genomic region.”
“[00437] Further disclosed herein are methods of producing a selector set. The method may comprise (a) obtaining sequencing information of a tumor sample from a subject suffering from a cancer; (b) comparing the sequencing information of the tumor sample to sequencing information from a non-tumor sample from the subject to identify one or more mutations specific to the sequencing information of the tumor sample; and (c) producing a selector set comprising one or more genomic regions comprising the one or more mutations specific to the sequencing information of the tumor sample.”

Regarding the reference genome, Diehn states:
“[00717] The selector sets created according to the methods described herein may be useful in the analysis of genetic alterations, particularly in comparing tumor and genomic sequences in a patient with cancer. As shown in Figure 2, a tissue biopsy sample from the patient may be used to discover mutations in the tumor by sequencing the genomic regions of the selector library in tumor and genomic nucleic acid samples and comparing the results.
[00718] To develop such a dataset, a sample of tumor cells or known tumor DNA may be obtained, which is compared to a germline sample. Preferably although not necessarily, a germline sample may be from the individual.
[00719] To "analyze" may include determining a set of values associated with a sample by determining a DNA sequence, and comparing the sequence against the sequence of a sample or set of samples from the same subject, from a control, from reference values, etc. as known in the art.”

Regarding the amendment to the claims to recite that the method is one that, after identifying the tumor-specific somatic mutations, determines a subset of the tumor-
[0057] Using the sequence information may comprise detecting one or more mutations. The one or more mutations may comprise one or more SNVs, indels, fusions, breakpoints, structural variants, variable number of tandem repeats, hypervariable regions, minisatellites, dinucleotide repeats, trinucleotide repeats, tetranucleotide repeats, simple sequence repeats, copy number variants or a combination thereof in selected regions of the subject's genome….Using the sequence information may comprise detecting two or more of SNVs, indels, copy number variants, and rearrangements in selected regions of the subject's genome.”

Diehn also states:
[00557] The selector sets disclosed herein may be rationally designed for a given ctDNA detection limit, sequencing cost, and/or DNA input mass.
Thus, Diehn teaches that not all of the identified somatic tumor-specific mutations are assayed for in the cfDNA. Rather a subset (e.g. the subset of 1 versus 2) may be assayed for in the cfDNA. Diehn also teaches considering the cost of the method when determining selector sets of mutations, as well as the amount of patient DNA available to conduct the assay.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the method of Diehn by assaying the cfDNA for only a subset of the identified somatic, tumor-specific mutations detected in the tumor of the patient since Diehn teaches that this can be done to aid with costs and that the number of mutations should be taken into consideration based on cfDNA detection limits and DNA input mass.
Regarding claims 2 and 19, Diehn teaches sequencing the captured DNA fragments to identify the presence of one or more of the tumor-specific mutations (e.g. para [0019] and [0021]).

Regarding claim 4, cfDNA present in plasma and serum of a patient with cancer comprises both ctDNA derived from the solid tumor and cfDNA not derived from the solid tumor.
Regarding claim 5, Diehn teaches that the sample is a plasma or serum blood sample (para [0046] and [0722]), which thereby is a sample substantially free of cells.
Regarding claim 6, Diehn teaches separating / extracting cfDNA from the blood plasma or serum sample (e.g. para [0683] “The step of obtaining a tumor nucleic acid sample and a genomic nucleic acid sample from a subject with a specific cancer may also include the process of extracting a biological fluid or tissue sample from the subject with the specific cancer”).
Regarding claim 7, as discussed above, the method of Diehn identifies tumor-specific somatic mutation in the enriched / captured DNA fragments and thereby identifies DNA fragments that are associated with ctDNA of the solid tumor.
Regarding claim 9, Diehn states “[001 18] Further disclosed herein are methods of assessing tumor burden in a subject in need thereof. The method may comprise (a) obtaining sequence information on cell-free nucleic acids derived from a sample from the subject; (b) using a computer readable medium to determine quantities of circulating tumor DNA (ctDNA) in the sample; (c) assessing tumor burden based on the quantities of ctDNA; and (d) reporting the tumor burden to the subject or a representative of the subject.”

Regarding claims 12, 22 and 30, Diehn teaches using selector sets / oligonucleotide capture probe sets that can detect at least 10 different tumor-specific somatic mutations present in at least 10 different genomic regions (e.g. para [0232], [0500] and [0518]). For instance, Diehn states:
 “[00500] … The selector set may comprise at least about 10 different genomic regions; at least about 25, at least about 50, at least about 100, at least about 150, at least about 200, at least about 250, at least about 300, at least about 350, at least about 400, at least about 500, at least about 600, at least about 700, at least about 800, at least about 900, at least about 1000 or more different genomic regions.”

Regarding claims 13 and 23, these claims recite an inherent property of the DNA fragments that are captured / enriched by the claimed method. Since the method of Diehn also captures the same DNA fragments from serum or plasma samples, the method of Diehn also enriches for DNA fragment averaging less than about 200 base pairs in length. Further, Diehn states that “[00680] Samples useful for the methods of 
Regarding claims 14 and 24, Diehn teaches that the selector set of probes may be capture probes and that DNA fragments in the fluid sample from the patient that do not hybridize to the capture probes are removed (e.g. para [0021] and [00686]). For instance, Diehn states:
“[0021] Selecting the cfNA may comprise (i) hybridizing the cell-free nucleic acid sample to a plurality of selector set probes comprising a specific binding member; (ii) binding hybridized nucleic acids to a complementary specific binding member; and (iii) washing away unbound DNA.”
“[0686]… The DNA may then be denatured, and hybridized to a population of selector set probes comprising a specific binding member, e.g. biotin, etc. The composition of hybridized DNA may then be applied to a complementary binding member, e.g. avidin, streptavidin, an antibody specific for a tag, etc., and the unbound DNA washed free. The selected DNA population may then be washed free of the unbound DNA.”

Regarding claims 15 and 25, Diehn teaches that the captured / enriched DNA fragments may be amplified prior to sequencing (e.g. para [0015] “The "selected" ctDNA is then amplified and sequenced to determine which of the selected genomic regions are mutated in the individual tumor”). 
Regarding claims 18-25, and 28-32, as discussed above, Diehn teaches comparing the genomic DNA sequences from the tissue of the solid tumor of the patient 
Regarding claims 26-32, Diehn teaches the method of claim 26 as set forth above and further teaches extracting nucleic acids from the blood plasma or serum sample. For example, Diehn states “[0046] The sample may be a plasma or serum sample;” and “[00683] The step of obtaining a tumor nucleic acid sample and a genomic nucleic acid sample from a subject with a specific cancer may also include the process of extracting a biological fluid or tissue sample from the subject with the specific cancer.”
7.  Claims 8 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diehn et al (WO 2014/151117, published 9-25-14; cited in the IDS) in view of Newman et al (Nature Medicine. May 2014.  20(5): 548-554 and Supplementary Information pages 1-22).
The teachings of Diehn are presented above.
Regarding claims 8, Diehn teaches determining the quantity of ctDNA and the quantity of cfDNA (e.g., para [0045] and [0366]) and methods of assessing tumor burden based on the quantity of ctDNA in the plasma or serum sample (e.g. para [0118]). 
Diehn does not specifically exemplify a method that further comprises comparing the total amount of ctDNA produced by hybridizing the selector / capture probes to the cfDNA to the total amount of cfDNA in the plasma or serum sample to determine the 
However, Diehn teaches:

[00118] Further disclosed herein are methods of assessing tumor burden in a subject in need thereof. The method may comprise (a) obtaining sequence information on cell-free nucleic acids derived from a sample from the subject; (b) using a computer readable medium to determine quantities of circulating tumor DNA (ctDNA) in the sample; (c) assessing tumor burden based on the quantities of ctDNA; and (d) reporting the tumor burden to the subject or a representative of the subject.
[00119] Determining quantities of ctDNA may comprise determining absolute quantities of ctDNA. Determining quantities of ctDNA may comprise determining relative quantities of ctDNA.
           [00469] Provided herein are methods for the ultrasensitive detection of circulating tumor DNA in a sample. The method may be called CAncer Personalized Profiling by Deep Sequencing (CAPP-Seq). The method may comprise (a) obtaining sequence information of a cell-free DNA (cfDNA) sample derived from a subject; and (b) using sequence information derived from (a) to detect cell-free tumor DNA (ctDNA) in the sample, wherein the method is capable of detecting a percentage of ctDNA that is less than 2% of total cfDNA. CAPP-Seq may accurately quantify cell-free tumor DNA from early and advanced stage tumors. CAPP-Seq may identify mutant alleles down to 0.025% with a detection limit of <0.01%. Tumor-derived DNA levels often paralleled clinical responses to diverse therapies and CAPP-Seq may identify actionable mutations. CAPP-Seq may be routinely applied to noninvasively detect and monitor tumors, thus facilitating personalized cancer therapy….     
[0712] The quantity of ctDNA may be converted into a mass per unit volume value by multiplying the percentage of the ctDNA by the absolute concentration of the total cell-free DNA per unit volume. For example, the percentage of ctDNA may be 30% and the concentration of the cell free DNA may be 10 nanograms per milliliter (ng/mL); the quantity of ctDNA may be 3 ng/mL (e.g., 0.30 times 10 ng/mL).
       Thus, Diehn teaches determining tumor burden by determining the total amount of ctDNA produced by hybridizing the selector / capture probes to the cfDNA and that this amount of total ctDNA may be expressed as a relative quantity of ctDNA.
Further, Newport teaches methods for determining a patient’s tumor burden comprising determining the fraction of ctDNA comprising patient tumor-specific 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Diehn so as to have determined the fraction of ctDNA fragments in the cfDNA and to have compared the total amount of ctDNA produced by hybridizing the selector / capture probes to the cfDNA to the total amount of cfDNA in the plasma or serum sample to determine the tumor fraction for the patient since Diehn teaches that the relative amount of ctDNA is indicative of tumor burden and Newport teaches comparing the amount of ctDNA to the amount of cfDNA to monitor tumor burden.
Response to remarks regarding the prior art rejections:
The response argues that Diehn teaches using mutations that are common driver mutations and not mutations that are unique to a patient’s tumor. It is stated that Diehn does not teach using tumor-specific mutations or a subset of tumor-specific mutations.
However, Diehn does in fact teach that the somatic (non-germline) mutations are mutations present in the tumor sample from the subject and not present in the non-tumor sample from the subject and thereby tumor-specific mutations. For example, as set forth in the rejection, Diehn teaches
“[00437] Further disclosed herein are methods of producing a selector set. The method may comprise (a) obtaining sequencing information of a tumor sample from a subject suffering from a cancer; (b) comparing the sequencing information of the tumor sample to sequencing information from a non-tumor sample from the subject to identify one or more mutations specific to the sequencing information of the tumor sample; and (c) producing a selector set comprising one or more genomic regions comprising the one or more mutations specific to the sequencing information of the tumor sample.”
“[00717] The selector sets created according to the methods described herein may be useful in the analysis of genetic alterations, particularly in comparing tumor and 
[00718] To develop such a dataset, a sample of tumor cells or known tumor DNA may be obtained, which is compared to a germline sample. Preferably although not necessarily, a germline sample may be from the individual.

Regarding Applicant’s arguments pertaining to the amendment to the claims to recite determining a subset of the mutations in the cfDNA, this newly introduced limitation is addressed in the above rejections. 
The response argues that Newman does not teach or suggest using tumor-specific somatic mutations or subsets of tumor-specific somatic mutations.
However, Newman was not cited for such teachings. Rather, Newman was cited for its teachings regarding determining a patient’s tumor burden by determining the fraction of ctDNA comprising patient tumor-specific mutations to total ctDNA in the patient’s plasma sample and that the fraction of ctDNA is a reflection of tumor burden (e.g. p. 5).
Maintained / Modified Double Patenting
8. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 9-15, 18-26 and 28-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-21 of copending Application No. 16/784,761 (reference application) in view of Diehn et al (WO 2014/151117, published 9-25-14; cited in the IDS). 
The present claims and the claims of ‘761 are both inclusive of methods comprising: assaying genomic DNA from a solid tumor tissue of a patient and identifying a set of somatic mutations by comparing the genomic DNA from the solid tumor of the patient to a reference sample, which reference sample is a non-tumorigenic sample from the patient; determining nucleic acid probe sequences that are capable of detecting a subset of the identified tumor-specific somatic mutations; contacting cfDNA from a plasma sample of the patient with the determined nucleic acid probes; and analyzing the DNA fragments bound to the probes by performing a sequencing assay to detect the subset of somatic mutations; and using the sequencing results / reads to detect the proportion of circulating tumor DNA in a cell-free sample of the patient as indicative of the presence or absence of a tumor in the patient.

However, Diehn teaches a method comprising: assaying genomic DNA from a solid tumor tissue of a patient and identifying a set of somatic mutations by comparing the genomic DNA from the solid tumor of the patient to a reference germline sample, which reference germline sample may be a non-tumor sample of the patient; determining nucleic acid probe sequences that are capable of detecting the identified somatic mutations; contacting cfDNA from a plasma sample of the patient with the determined nucleic acid probes (i.e., a selector set therein) and capturing the hybridized cfDNA to thereby enrich DNA fragments in the cfDNA that comprise the somatic mutation; and analyzing the captured / enriched DNA fragments by performing a sequencing assay to detect the tumor-specific somatic mutations (see, e.g., Figures 1A, 6 and 22; and para [0021], [0059],[0265], [0270-0271], [0437], [0483], [0508], [0666], [0670], [0686-0687], [0740], [0767], [0783] and [0811]). 
Diehn teaches that the method is one for capturing and enriching DNA fragments having the tumor-specific mutation. For instance, Diehn states:
[0021] Selecting the cfNA may comprise (i) hybridizing the cell-free nucleic acid sample to a plurality of selector set probes comprising a specific binding member; (ii) binding hybridized nucleic acids to a complementary specific binding member; and (iii) washing away unbound DNA.

Diehn further states: “[00687] The captured DNA may then be sequenced by any suitable protocol. In some embodiments, the captured DNA is amplified prior to sequencing, where the amplification primers may utilize primers or oligonucleotides 
In view of the teachings of Diehn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘761 so as to have separated the cfDNA fragments hybridized to the probes from the unhybridized cfDNA fragments so as to have enriched for the cfDNA fragments comprising the tumor-specific mutations of interest. One would have been motivated to have done because this would provide the benefit that only cfDNA fragments comprising the tumor-specific mutation would need to be sequenced, as opposed to all cfDNA fragments.
Regarding claims 2 and 19, the present claims and the claims of ‘761 include sequencing the DNA fragments hybridized to the probes to identify the presence of one or more of the tumor-specific mutations.
Regarding claims 3 and 20, the claims of ‘761 recite that the method is one for detecting presence or absence of a tumor in a subject, but do not recite that the method is one that detects recurrence of a tumor. However, Diehn teaches that the method disclosed therein is one for determining that a cancer is recurrent (e.g. para [0145]). See also para [0476], [0732] and [0763]; and Tables 3, 20 and 21). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of ‘761 to the detection of recurrent tumors so as to have provided the benefit that the method could detect the presence of tumors in patients previously in remission.

Regarding claim 6, the claims of ‘761 do not recite extracting cfDNA from the plasma sample. However, Diehn teaches separating / extracting cfDNA from the blood plasma sample prior to contacting the cfDNA with the probes (e.g. para [0683] “The step of obtaining a tumor nucleic acid sample and a genomic nucleic acid sample from a subject with a specific cancer may also include the process of extracting a biological fluid or tissue sample from the subject with the specific cancer”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘761 so as to have included a step of extracting the cfDNA from the plasma sample so as to have provided a sample of purified cfDNA that would ensure the removal of any contaminating products in the cfDNA sample.
Regarding claim 7, as discussed above, the method of Diehn identifies tumor-specific somatic mutation in the enriched / captured DNA fragments and thereby modification of the method of ‘761 as discussed above results in a method that identifies DNA fragments that are associated with ctDNA of the solid tumor.
Regarding claim 9, Diehn states “[00118] Further disclosed herein are methods of assessing tumor burden in a subject in need thereof. The method may comprise (a) obtaining sequence information on cell-free nucleic acids derived from a sample from the subject; (b) using a computer readable medium to determine quantities of circulating 
Regarding claims 10, 11, 21 and 29, these claims recite an inherent property of the recited method. Since the method of ‘761 as modified above is the same as that claimed, the modified method of ‘761 necessarily also achieves a detection sensitivity of about 20-50 ctDNA fragments comprising a tumor-specific somatic mutation in a sample with a background of 500,000 or 100,000 ctDNA fragments. See also para [0060] and [0075] of Diehn which teaches the high level of sensitivity of the method disclosed therein and the ability to detect mutant allele fractions as low as 0.01%, .001% or 0.0001%  (i.e. “[0045]…The method may be capable of detecting a percentage of ctDNA that may be less than 0.01% of the total cfDNA. The method may be capable of detecting a percentage of ctDNA that may be less than 0.001% of the total cfDNA. The method may be capable of detecting a percentage of ctDNA that may be less than 0.0001% of the total cfDNA”).
Regarding claims 12, 22 and 30, the claims of ‘761 recite detecting a signature panel of mutations but do not recite detecting at least 10 different tumor-specific mutations. However, Diehn teaches using selector sets / oligonucleotide capture probe sets that can detect at least 10 different tumor-specific somatic mutations present in at least 10 different genomic regions (e.g. para [0232], [0500] and [0518]). For instance, Diehn states:


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of ‘761 so as to have determined the optimum number of mutations that should be screened for, including at least 10 mutations, in order to ensure the accuracy and sensitivity of the method for determining the tumor burden in a patient. 
Regarding claims 13 and 23, these claims recite an inherent property of the DNA fragments that are captured / enriched by the claimed method. Since the method of ‘761 as modified above captures the same DNA fragments from plasma samples, the method of ‘761 as modified above also enriches for DNA fragment averaging less than about 200 base pairs in length. Further, Diehn states that “[00680] Samples useful for the methods of the invention may comprise cell-free DNA (cfDNA), e.g., DNA in a sample that is not contained within a cell. Typically such DNA may be fragmented, and may be on average about 170 nucleotides in length, which may coincide with the length of DNA around a single nucleosome.” Thus, Diehn teaches that the cfDNA in plasma and serum samples are necessarily of an average length of 170bp, which is less than about 200bp. Thereby, the method of ‘761 as modified above is one that enriches / captures cfDNA fragments of about 170bp, which is less than about 200bp. 
Regarding claims 14 and 24, as discussed above, Diehn teaches that the selector set of probes may be capture probes and that DNA fragments in the fluid 
Regarding claims 15 and 25, the claims of ‘761 do not recite amplifying the captured / enriched cfDNA prior to performing the sequencing step. However, Diehn teaches that the captured / enriched DNA fragments may be amplified prior to sequencing (e.g. para [0015] “The "selected" ctDNA is then amplified and sequenced to determine which of the selected genomic regions are mutated in the individual tumor”). In view of the teachings of Diehn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of ‘761 so as to have included a step of sequencing the captured / enriched DNA fragments so as to have increased the quantity of the target nucleic acid to be sequenced thereby improving the ability to detect the tumor-specific somatic mutations.
Regarding claims 18-25, and 28, as discussed above, the claims of ‘761 recite comparing the genomic DNA sequences from the tissue of the solid tumor of the patient to a reference nucleic acid sequence, which reference nucleic acid sequence is a non-tumor sample of the patient to thereby identify tumor-specific somatic mutations. 
Regarding claims 26-32, the claims of ‘761 do not recite extracting cfDNA from the plasma sample. However, Diehn teaches separating / extracting cfDNA from the blood plasma sample prior to contacting the cfDNA with the probes (e.g. para [0683] “The step of obtaining a tumor nucleic acid sample and a genomic nucleic acid sample from a subject with a specific cancer may also include the process of extracting a biological fluid or tissue sample from the subject with the specific cancer”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
9. Claims 8 and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-21 of copending Application No. 16/784,761 (reference application) in view of Diehn et al (WO 2014/151117; cited in the IDS and further in view of  Newman et al (Nature Medicine. May 2014.  20(5): 548-554 and Supplementary Information pages 1-22).
The claims of ‘761 and the teachings of Diehn are presented above.
The claims of ‘761 do not recite a method that further comprises comparing the total amount of ctDNA produced by hybridizing the selector / capture probes to the cfDNA to the total amount of cfDNA in the plasma or serum sample to determine the tumor fraction for the patient (claim 8) or that the method further comprises determining a fraction of the cfDNA fragments that are ctDNA fragments (new claim 33).
However, Diehn teaches:

[00118] Further disclosed herein are methods of assessing tumor burden in a subject in need thereof. The method may comprise (a) obtaining sequence information on cell-free nucleic acids derived from a sample from the subject; (b) using a computer readable medium to determine quantities of circulating tumor DNA (ctDNA) in the sample; (c) assessing tumor burden based on the quantities of ctDNA; and (d) reporting the tumor burden to the subject or a representative of the subject.
relative quantities of ctDNA.
           [00469] Provided herein are methods for the ultrasensitive detection of circulating tumor DNA in a sample. The method may be called CAncer Personalized Profiling by Deep Sequencing (CAPP-Seq). The method may comprise (a) obtaining sequence information of a cell-free DNA (cfDNA) sample derived from a subject; and (b) using sequence information derived from (a) to detect cell-free tumor DNA (ctDNA) in the sample, wherein the method is capable of detecting a percentage of ctDNA that is less than 2% of total cfDNA. CAPP-Seq may accurately quantify cell-free tumor DNA from early and advanced stage tumors. CAPP-Seq may identify mutant alleles down to 0.025% with a detection limit of <0.01%. Tumor-derived DNA levels often paralleled clinical responses to diverse therapies and CAPP-Seq may identify actionable mutations. CAPP-Seq may be routinely applied to noninvasively detect and monitor tumors, thus facilitating personalized cancer therapy….     
[0712] The quantity of ctDNA may be converted into a mass per unit volume value by multiplying the percentage of the ctDNA by the absolute concentration of the total cell-free DNA per unit volume. For example, the percentage of ctDNA may be 30% and the concentration of the cell free DNA may be 10 nanograms per milliliter (ng/mL); the quantity of ctDNA may be 3 ng/mL (e.g., 0.30 times 10 ng/mL).
       Thus, Diehn teaches determining tumor burden by determining the total amount of ctDNA produced by hybridizing the selector / capture probes to the cfDNA and that this amount of total ctDNA may be expressed as a relative quantity of ctDNA.
Further, Newport teaches methods for determining a patient’s tumor burden comprising determining the fraction of ctDNA comprising patient tumor-specific mutations to total ctDNA in the patient’s plasma sample and that the fraction of ctDNA is a reflection of tumor burden (e.g. p. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of ‘761 so as to have determined the fraction of ctDNA fragments in the cfDNA and to have compared the total amount of ctDNA produced by hybridizing the selector / capture probes to the cfDNA to the total amount of cfDNA in the plasma or serum sample to 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
10. Claims 1-7, 9-15, 18-26 and 28-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10597717 in view of Diehn et al (WO 2014/151117; cited in the IDS)
The present claims and the claims of ‘717 are both inclusive of methods comprising: assaying genomic DNA from a solid tumor tissue of a patient and identifying a set of somatic mutations by comparing the genomic DNA from the solid tumor of the patient to a reference sample, which reference sample is a non-tumorigenic sample from the patient; and sequencing a cfDNA sample obtained from blood plasma to detect the tumor-specific somatic mutations.
The claims of ‘717 recite that the method is one in which the sequencing is targeted sequencing for the set of tumor-specific somatic mutations. However, the claims of ‘717 do not recite that the targeted sequencing comprises contacting the cfDNA with a set of probes capable of detecting a subset of the identified tumor-specific somatic mutations and selectively enriching for cfDNA fragments having the subset of tumor-specific somatic mutations which are hybridized to the probes.
However, Diehn teaches a method comprising: assaying genomic DNA from a solid tumor tissue of a patient and identifying a set of somatic mutations by comparing the genomic DNA from the solid tumor of the patient to a reference germline sample, 
Diehn teaches that the method is one for capturing and enriching DNA fragments having the tumor-specific mutation. For instance, Diehn states:
[0021] Selecting the cfNA may comprise (i) hybridizing the cell-free nucleic acid sample to a plurality of selector set probes comprising a specific binding member; (ii) binding hybridized nucleic acids to a complementary specific binding member; and (iii) washing away unbound DNA.

Diehn further states: “[00687] The captured DNA may then be sequenced by any suitable protocol. In some embodiments, the captured DNA is amplified prior to sequencing, where the amplification primers may utilize primers or oligonucleotides suitable for high throughput sequencing. The resulting product may be a set of DNA sequences enriched for sequences corresponding to regions of the genome that have recurrent mutations in the cancer of interest. 
In view of the teachings of Diehn, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘717 so as to have separated the cfDNA fragments hybridized to 
Additionally Diehn teaches:
[0057] Using the sequence information may comprise detecting one or more mutations. The one or more mutations may comprise one or more SNVs, indels, fusions, breakpoints, structural variants, variable number of tandem repeats, hypervariable regions, minisatellites, dinucleotide repeats, trinucleotide repeats, tetranucleotide repeats, simple sequence repeats, copy number variants or a combination thereof in selected regions of the subject's genome….Using the sequence information may comprise detecting two or more of SNVs, indels, copy number variants, and rearrangements in selected regions of the subject's genome.”

 [00557] The selector sets disclosed herein may be rationally designed for a given ctDNA detection limit, sequencing cost, and/or DNA input mass.
Thus, Diehn teaches that not all of the identified somatic tumor-specific mutations are assayed for in the cfDNA. Rather a subset (e.g. the subset of 1 versus 2) may be assayed for in the cfDNA. Diehn also teaches considering the cost of the method when determining selector sets of mutations, as well as the amount of patient DNA available to conduct the assay.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of ‘717 so as to have prepared nucleic acid for hybridization to only a subset of the identified somatic, tumor-specific mutations since Diehn teaches that this can be done to aid with costs and that the number of mutations should be taken into consideration based on cfDNA detection limits and DNA input mass.

Regarding claims 2 and 19, modification of the method claimed in ‘717 as discussed above results in the sequencing the DNA fragments hybridized to the probes to identify the presence of one or more of the tumor-specific mutations.
Regarding claims 3 and 20, the claims of ‘717 recite that the method is one for determining a tumor fraction based on the proportion of ctDNA in the sample comprising cfDNA/ plasma sample. The claims of ‘717 do not recite that the method is one for detecting presence or absence of a tumor in a subject, but do not recite that the method is one that detects recurrence of a tumor. However, Diehn teaches that the method disclosed therein is one for determining that a cancer is recurrent (e.g. para [0145]). See also para [0476], [0732] and [0763]; and Tables 3, 20 and 21). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of ‘717 to the detection of recurrent tumors so as to have provided the benefit that the method could detect the presence of tumors in patients previously in remission.
Regarding claims 4 and 5, the claims of ‘717 (e.g. claim 10) include methods in which the fluid sample is a plasma sample of the patient with cancer, and such plasma samples necessarily comprise both ctDNA derived from the solid tumor and cfDNA not derived from the solid tumor and are substantially free of cells.

Regarding claim 7, as discussed above, the method of Diehn identifies tumor-specific somatic mutation in the enriched / captured DNA fragments and thereby modification of the method of ‘711 as discussed above results in a method that identifies DNA fragments that are associated with ctDNA of the solid tumor.
Regarding claim 9, Diehn states “[00118] Further disclosed herein are methods of assessing tumor burden in a subject in need thereof. The method may comprise (a) obtaining sequence information on cell-free nucleic acids derived from a sample from the subject; (b) using a computer readable medium to determine quantities of circulating tumor DNA (ctDNA) in the sample; (c) assessing tumor burden based on the quantities of ctDNA; and (d) reporting the tumor burden to the subject or a representative of the subject.” Thus, modification of the method of ‘717 as discussed above results in a 
Regarding claims 10, 11, 21 and 29, these claims recite an inherent property of the recited method. Since the method of ‘717 as modified above is the same as that claimed, the modified method of ‘761 necessarily also achieves a detection sensitivity of about 20-50 ctDNA fragments comprising a tumor-specific somatic mutation in a sample with a background of 500,000 or 100,000 ctDNA fragments. See also para [0060] and [0075] of Diehn which teaches the high level of sensitivity of the method disclosed therein and the ability to detect mutant allele fractions as low as 0.01%, .001% or 0.0001%  (i.e. “[0045]…The method may be capable of detecting a percentage of ctDNA that may be less than 0.01% of the total cfDNA. The method may be capable of detecting a percentage of ctDNA that may be less than 0.001% of the total cfDNA. The method may be capable of detecting a percentage of ctDNA that may be less than 0.0001% of the total cfDNA”).
Regarding claims 12, 22 and 30, the claims of ‘717 recite detecting a signature panel of mutations but do not recite detecting at least 10 different tumor-specific mutations. However, Diehn teaches using selector sets / oligonucleotide capture probe sets that can detect at least 10 different tumor-specific somatic mutations present in at least 10 different genomic regions (e.g. para [0232], [0500] and [0518]). For instance, Diehn states:
 “[00500] … The selector set may comprise at least about 10 different genomic regions; at least about 25, at least about 50, at least about 100, at least about 150, at least about 200, at least about 250, at least about 300, at least about 350, at least about 400, at least about 500, at least about 600, at least about 700, at least about 800, at least about 900, at least about 1000 or more different genomic regions.”


Regarding claims 13 and 23, these claims recite an inherent property of the DNA fragments that are captured / enriched by the claimed method. Since the method of ‘717 as modified above captures the same DNA fragments from plasma samples, the method of ‘717 as modified above also enriches for DNA fragment averaging less than about 200 base pairs in length. Further, Diehn states that “[00680] Samples useful for the methods of the invention may comprise cell-free DNA (cfDNA), e.g., DNA in a sample that is not contained within a cell. Typically such DNA may be fragmented, and may be on average about 170 nucleotides in length, which may coincide with the length of DNA around a single nucleosome.” Thus, Diehn teaches that the cfDNA in plasma and serum samples are necessarily of an average length of 170bp, which is less than about 200bp. Thereby, the method of ‘717 as modified above is one that enriches / captures cfDNA fragments of about 170bp, which is less than about 200bp. 
Regarding claims 14 and 24, as discussed above, Diehn teaches that the selector set of probes may be capture probes and that DNA fragments in the fluid sample from the patient that do not hybridize to the capture probes are removed (e.g. para [0021] and [00686]). 
Regarding claims 15 and 25, the claims of ‘717 do not recite amplifying the captured / enriched cfDNA prior to performing the sequencing step. However, Diehn 
Regarding claims 18-25, and 28-32, as discussed above, the claims of ‘717 recite comparing the genomic DNA sequences from the tissue of the solid tumor of the patient to a reference nucleic acid sequence, which reference nucleic acid sequence is a non-tumor sample of the patient to thereby identify tumor-specific somatic mutations. 
Regarding claims 26-32, the claims of ‘717 do not recite extracting cfDNA from the plasma sample. However, Diehn teaches separating / extracting cfDNA from the blood plasma sample prior to contacting the cfDNA with the probes (e.g. para [0683] “The step of obtaining a tumor nucleic acid sample and a genomic nucleic acid sample from a subject with a specific cancer may also include the process of extracting a biological fluid or tissue sample from the subject with the specific cancer”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed in ‘717 so as to have included a step of extracting the cfDNA from the plasma sample so as to have provided a sample of purified cfDNA that would ensure the removal of any contaminating products in the cfDNA sample.
 Claims 8 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10597717 in view of Diehn et al (WO 2014/151117; cited in the IDS) and further in view of Newman et al (Nature Medicine. May 2014.  20(5): 548-554 and Supplementary Information pages 1-22).
The claims of ‘717 and the teachings of Diehn are presented above.
The claims of ‘717 do not recite a method that further comprises comparing the total amount of ctDNA produced by hybridizing the selector / capture probes to the cfDNA to the total amount of cfDNA in the plasma or serum sample to determine the tumor fraction for the patient (claim 8) or that the method further comprises determining a fraction of the cfDNA fragments that are ctDNA fragments (new claim 33).
However, Diehn teaches:

[00118] Further disclosed herein are methods of assessing tumor burden in a subject in need thereof. The method may comprise (a) obtaining sequence information on cell-free nucleic acids derived from a sample from the subject; (b) using a computer readable medium to determine quantities of circulating tumor DNA (ctDNA) in the sample; (c) assessing tumor burden based on the quantities of ctDNA; and (d) reporting the tumor burden to the subject or a representative of the subject.
[00119] Determining quantities of ctDNA may comprise determining absolute quantities of ctDNA. Determining quantities of ctDNA may comprise determining relative quantities of ctDNA.
           [00469] Provided herein are methods for the ultrasensitive detection of circulating tumor DNA in a sample. The method may be called CAncer Personalized Profiling by Deep Sequencing (CAPP-Seq). The method may comprise (a) obtaining sequence information of a cell-free DNA (cfDNA) sample derived from a subject; and (b) using sequence information derived from (a) to detect cell-free tumor DNA (ctDNA) in the sample, wherein the method is capable of detecting a percentage of ctDNA that is less than 2% of total cfDNA. CAPP-Seq may accurately quantify cell-free tumor DNA from early and advanced stage tumors. CAPP-Seq may identify mutant alleles down to 0.025% with a detection limit of <0.01%. Tumor-derived DNA levels often paralleled clinical responses to diverse therapies and CAPP-Seq may identify actionable 
[0712] The quantity of ctDNA may be converted into a mass per unit volume value by multiplying the percentage of the ctDNA by the absolute concentration of the total cell-free DNA per unit volume. For example, the percentage of ctDNA may be 30% and the concentration of the cell free DNA may be 10 nanograms per milliliter (ng/mL); the quantity of ctDNA may be 3 ng/mL (e.g., 0.30 times 10 ng/mL).
       Thus, Diehn teaches determining tumor burden by determining the total amount of ctDNA produced by hybridizing the selector / capture probes to the cfDNA and that this amount of total ctDNA may be expressed as a relative quantity of ctDNA.
Further, Newport teaches methods for determining a patient’s tumor burden comprising determining the fraction of ctDNA comprising patient tumor-specific mutations to total ctDNA in the patient’s plasma sample and that the fraction of ctDNA is a reflection of tumor burden (e.g. p. 5).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of ‘711 so as to have determined the fraction of ctDNA fragments in the cfDNA and to have compared the total amount of ctDNA produced by hybridizing the selector / capture probes to the cfDNA to the total amount of cfDNA in the plasma or serum sample to determine the tumor fraction for the patient since Diehn teaches that the relative amount of ctDNA is indicative of tumor burden and Newport teaches comparing the amount of ctDNA to the amount of cfDNA to monitor tumor burden.Response to arguments regarding the obviousness-type double patenting rejections:
The response states that the rejections have been obviated by the filing of terminal disclaimers over the 16/784,761 application and U.S. Patent 10,597,717.
.
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).
To remedy the improper terminal disclaimers, a request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) that identifies the “new” applicant in the applicant
information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the § 1.46(c) request, a POA is required that gives power to the attorney who is signing the TD, along with another copy of the TD, unless a TD is filed that is signed by the applicant.
It should be noted that applicant is not required to pay another disclaimer fee as set forth in 37 CFR 1.20(d) when submitting a replacement or supplemental terminal disclaimer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634